SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of September, 2007 CHINA PETROLEUM & CHEMICAL CORPORATION A6, Huixindong Street, Chaoyang District Beijing, 100029 People's Republic of China Tel: (8610) 6499-0060 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F TForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoT (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: (1) An announcement on the notice of the third extraordinary general meeting for the year 2007 by China Petroleum & Chemical Corporation (the "Registrant”); (2) Announcement on matters to be dealt with at the third extraordinary general meeting for the year 2007 by the Registrant; and (3) Announcement on proposed issuance of RMB bonds with warrants by the Registrant in Mainland China. Each issued by the Registrant on September 28, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Chen Ge Name: Chen Ge Title: Secretary to the Board of Directors Date: September 29, 2007 3 (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) NOTIFICATION NOTICE OF EGM/SGM NOTICE OF THE THIRD EXTRAORDINARY GENERAL MEETING FOR THE YEAR 2007 An announcement containing details of the matter is available for viewing on the website of Hong Kong Exchanges and Clearing Limited website at www.hkex.com.hk under “Latest Listed Company Information” and at the website of China Petroleum & Chemical Corporation of www.sinopec.com. This notification merely serves to advise investors of the matter and of the publication of the notice on the above websites. This notification does not contain information upon which an investment decision should be based and should not be relied upon by investors for such purpose. Investors should refer to the announcement for details of the matter. The announcement is available for inspection to the public at no charge at 23rd Floor, Gloucester Tower, 15 Queen’s Road Central, Hong Kong, from 9:00a.m. to 1:00p.m. and from 2:00p.m. to 5:00p.m., Mondays to Fridays, from today until 30 October 2007. Copies will be provided upon request at a cost of HK$5 per sheet. By Order of the Board China Petroleum & Chemical Corporation Chen Ge Secretary to the Board of Directors Beijing, PRC 28 September 2007 (a joint stock limited company incorporated in the People´s Republic of China with limited liability) (Stock Code: 0386) NOTICE OF THE THIRD EXTRAORDINARY GENERAL MEETING FOR THE YEAR 2007 NOTICE IS HEREBY GIVEN that the third extraordinary general meeting of China Petroleum & Chemical Corporation (“Sinopec Corp.”) for the year 2007 (the “EGM”) will be held at the Crowne Plaza Beijing-Park View Wuzhou, No.8 North Si Huan Zhong Road, Chaoyang District, Beijing, the PRC at 9:00 a.m. on 15 November 2007. The following matters will be dealt with at the EGM: SPECIAL RESOLUTION 1.To consider item by item the “Resolution relating to the Proposal for the Issuance of Bonds withWarrants”: (1)Issuance Size (2)Issuance Price (3)Issuance Target, Method of Issuance and Arrangement of Sale to Existing Shareholders (4)Term of the Bonds (5)Interest Rate of the Bonds with Warrants (6)Term and Method of Repayment for Principal and Interest (7)Term of Redemption (8)Guarantee (9)Term of the Warrants (10)Conversion Period of the Warrants (11)Proportion of Exercise Rights for the Warrants (12)Exercise Price of the Warrants (13)Adjustment of the exercise price of the Warrants (14)Use of Proceeds from the Proposed Issuance (15)Validity of the Resolution (16)Authorisations to the Board of Directors to complete the Specific Matters of the Proposed Issuance. ORDINARY RESOLUTIONS 2. To consider the “Resolution relating to the feasibility of the projects to be invested with theproceeds from the proposed issuance” 2 3.To consider the “Resolution relating to the description prepared by the Board of Directors on theuse of proceeds from the previous issuance” By Order of the Board of Directors China Petroleum & Chemical Corporation Chen Ge Secretary to the Board of Directors Beijing, the PRC 28 September 2007 As at the date of this Announcement, the directors of Sinopec Corp are Messrs. Su Shulin*, Zhou Yuan*, Wang Tianpu#, Zhang Jianhua#, Wang Zhigang#, Dai Houliang#, Fan Yifei*, Yao Zhongmin*, Shi Wanpeng+, Liu Zhongli+ and Li Deshui+. # Executive Directors * Non-executive Directors + Independent Non-executive Directors Notes: 1.Details of Proposed Resolutions Details regarding the proposed resolutions are set out in the circular issued by Sinopec Corp. dated 28 September 2007. 2.Eligibility for attending the EGM Holders of Sinopec Corp.´s H Shares whose names appear on the register of members maintained by Hong Kong Registrars Limited and holders of Sinopec Corp.´s Domestic Shares whose names appear on the Domestic Shares Register maintained by China Securities Registration and Clearing Company Limited Shanghai Branch Company at the close of business on 15 October 2007 are eligible to attend the EGM. 3.Proxy (i)A member eligible to attend and vote at the EGM is entitled to appoint, in written form, one ormore proxies to attend and vote on his behalf. A proxy needs not be a shareholder of Sinopec Corp. (ii)A proxy should be appointed by a written instrument signed by the appointor or its attorney dulyauthorised in writing. If the form of proxy is signed by the attorney of the appointor, the power ofattorney authorising that attorney to sign or other authorisation document(s) shall be notarised. (iii)To be valid, the power of attorney or other authorisation document(s) which have been notarisedtogether with the completed form of proxy must be delivered, in the case of holders of DomesticShares, to the registered address of Sinopec Corp. and, in the case of holders of H Shares, to Hong Kong Registrars Limited, not less than 24 hours before the time designated for the holding of the EGM. (iv)A proxy may exercise the right to vote by a show of hands or by poll. However, if more than oneproxy is appointed by a shareholder, such proxies shall only exercise the right to vote by poll. 4.Registration procedures for attending the EGM (i)A shareholder or his proxy shall produce proof of identity when attending the meeting. If ashareholder is a legal person, its legal representative or other persons authorised by the board of directors or other governing body of such shareholder may attend the EGM by producing a copy of the resolution of the board of directors or other governing body of such shareholder appointing such persons to attend the meeting. 3 (ii)Holders of H Shares and Domestic Shares intending to attend the EGM should return the replyslip for attending the EGM to Sinopec Corp. on or before 25 October 2007. (iii)Shareholders may send the reply slip to Sinopec Corp. in person, by post or by fax. 5.Closure of Registers of Members The registers of members of Sinopec Corp. will be closed from 15 October 2007 to 15 November 2007 (both days inclusive). 6.Procedures for demanding a poll to vote on resolutions Subject to Sinopec Corp.´s Articles of Association, the following persons may demand a resolution to be decided on a poll, before or after a vote is carried out by a show of hands: (i)the chairman of the meeting; (ii)at least two Shareholders present in person or by proxy entitled to vote thereat; or (iii)one or more Shareholders present in person or by proxy and representing 10% or more of allshares carrying the right to vote at the meeting singly or in aggregate. 7.Other Businesses (i)The EGM will not last for more than one day. Shareholders who attend shall bear their owntravelling and accommodation expenses. (ii)The address of the share registrar for H Shares, Hong Kong Registrars Limited is at Rooms1712-1716, 17th Floor, Hopewell Centre, 183 Queen´s Road East, Hong Kong. (iii)The address of the share registrar for A Shares of Sinopec Corp., China Securities Registrationand Clearing Company Limited Shanghai Branch Company is at 36 Floor, China InsuranceBuilding, 166 Lu Jian Jiu Dong Road, Pudong Xin District, Shanghai, the PRC. (iv)The registered address of Sinopec Corp. is at:  A6, Huixindong Street, Chaoyang District, Beijing, 100029 The People´s Republic of China Telephone No.: (+86)-10-6499 0060 Facsimile No.: (+86)-10-6499 0022 4 THIS CIRCULAR IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION If you are in any doubt as to any aspect of this circular or as to the action to be taken, you should consult your stockbroker or other registered dealer in securities, bank manager, solicitor, professional accountant or other professional adviser. If you have sold or transferred all your shares in China Petroleum &
